Citation Nr: 1641426	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  07-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus, based on medical treatment at the West Los Angeles Department of Veterans Affairs (VA) Medical Center (MC) from 1997 to 2007.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches, based on medical treatment at the West Los Angeles VAMC from 1997 to 2007.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for anxiety and depression, claimed as based on medical treatment at the West Los Angeles VAMC from 1997 to 2007 or as secondary to a disability for which entitlement to compensation has been granted.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for high blood pressure, based on medical treatment at the West Los Angeles VAMC from 1997 to 2007 or as secondary to a disability for which entitlement to compensation has been granted.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel in the right leg, constipation, anal bleeding, and hemorrhoids based on medical treatment at the West Los Angeles VAMC from 1997 to 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps Reserves from May 1966 to July 1970 with a period of continuous active duty for training from June 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California, and from a November 2006 rating decision by the RO in San Diego, California.

The February 2006 rating decision denied compensation under 38 U.S.C.A. § 1151 for migraine headaches and tinnitus, while the November 2006 decision denied compensation under 38 U.S.C.A. § 1151 for anxiety and depression and borderline high blood pressure.

The Veteran filed a notice of disagreement with the February 2006 decision in March 2006 and with the November 2006 decision in June 2007.  A statement of the case was issued for all of these claims in August 2007.  He submitted a VA Form 9 to perfect these appeals in September 2007.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in January 2010; a transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded the claim to the RO for additional development.

In July 2013, the Board denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for migraine headaches, tinnitus, anxiety and depression, and high blood pressure based on medical treatment at the West Los Angeles VAMC from 1997 to 2007.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court vacated the July 2013 Board decision and remanded the Veteran's claim to the Board for adjudication in compliance with the memorandum decision. The claim was subsequently returned to the Board.

The August 2014 memorandum decision found that a Court "[r]emand is ... required because the Board failed to recognize that the section 1151 claim encompassed conditions in addition to those that the Board addressed in its prior decision."  The Court noted the Veteran's January 2010 Board hearing testimony, in which the Veteran "stated that his VAMC care had caused focus problems, breathing problems, dizziness, abrupt weight gain, severe constipation, and anal bleeding."  The Court also noted that, "[i]n his December 2010 letter, he stated that he experienced hemorrhoids and a burst blood vessel in his leg."  Furthermore, the Court noted that "[t]he veteran's sister stated in her July 2007 letter that, after receiving blood pressure medication from the VAMC, the veteran began experiencing dizziness and breathing problems."  Finally, the Court noted that "the veteran's medical records contain entries correlating to dizziness, blurred vision, rectal bleeding, constipation, and hemorrhoids in February 1999, constipation and weight fluctuations in February 2002, and hemorrhoids in April 2009."  [Citations omitted.]  The Court determined that "[w]hether conditions such as focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel, constipation, anal bleeding, and hemorrhoids are properly construed as discrete conditions or as symptoms of other conditions is a question best left to the Board, and, if necessary, qualified medical professionals, in the first instance."  It concluded that "[r]emand is therefore required for the Board to address whether a section 1151 claim can be made out for the above conditions, providing medical opinions to the extent necessary."  

In February 2015, the Board remanded this case for additional development, and the case has been returned for further appellate review.  Given the Court's decision as discussed in the prior paragraph, the Board added the issue to the cover page of its February 2015 remand.  The Board determined that, to avoid any prejudice to the Veteran, this aspect of the claim must be adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.

The Board notes that the issue of "Entitlement to compensation under 38 U.S.C.A. § 1151 for focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel, constipation, anal bleeding, and hemorrhoids based on medical treatment at the West Los Angeles VAMC from 1997 to 2007" was denied by the AOJ in the May 2015 supplemental statement of the case, and the issue has been returned to the Board for appellate review.  

The Board notes that after the issuance of the May 2015 supplemental statement of the case, additional VA treatment records pertinent to the appeal were added to the claims file.  However, as none of the Veteran's claims are being denied in this decision, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136 (2009).   

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for high blood pressure, focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel in the right leg, constipation, anal bleeding, and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran suffered additional tinnitus and headache disabilities as a result of medications that were prescribed to him by the West Los Angeles VAMC from 1997 to 2007.

2.  The evidence of record is in relative equipoise with respect to whether it was not reasonably foreseeable that the combination of prescriptions the Veteran was taking (including, but not limited to, Verapamil) would cause and/or aggravate his tinnitus.

3.  The evidence of record is in relative equipoise with respect to whether it was not reasonably foreseeable that the combination of prescriptions the Veteran was taking (including, but not limited to, Verapamil) would cause and/or aggravate his severe headache disability.

4.  The competent and probative evidence of record reflects that the Veteran's anxiety and depression are etiologically related to his tinnitus and headaches.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for tinnitus, based on medical treatment at the West Los Angeles Department of VAMC from 1997 to 2007, have been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for headaches, based on medical treatment at the West Los Angeles Department of VAMC from 1997 to 2007, have been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

3.  Anxiety and depression were incurred as a result of the Veteran's tinnitus and headaches.  38 U.S.C.A. §§ 1110, 38 U.S.C.A. § 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus, headaches, and anxiety and depression, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  38 U.S.C.A. § 1151

The Veteran has claimed entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tinnitus and headaches.  At his January 2010 Board hearing and in documents of record, the Veteran contends that, while receiving treatment at the West Los Angeles VAMC for the period from 1997 to 2007, he was prescribed improper dosages of medications, particularly Verapamil (brand name Calan) and Fosinopril, for his high blood pressure that ultimately resulted in additional or aggravated disabilities of migraine headaches, tinnitus, and anxiety and depression.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.  

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.

Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Thus, in order to establish entitlement to compensation under 38 U.S.C.A. § 1151, there must be (1) evidence of additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, and (2) a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

The Board finds that the first element, evidence of additional disability or death as the result of medical treatment at the West Los Angeles VAMC from 1997 to 2007 is satisfied for the tinnitus and headache disabilities.  

A February 1998 VA medical record notes that the Veteran had an eight-month history of tinnitus since he stopped taking Dexamil.  He reported experiencing ringing in ears eight to ten months on and off.  A July 1999 VA medical record notes that the Veteran has a two-year history of "white noise" tinnitus.  It also notes he has a remote history of migraines.  A September 2005 VA medical record notes that the Veteran has a history of tinnitus since 1997.

A May 2015 hearing loss and tinnitus VA examination report (based on an April 2015 VA examination) includes the Veteran's report "that he has 'always experienced a mild noise in his ears,' but that the onset of his 'severe tinnitus' was following taking the medication Verapamil while being treated at the West Los Angeles VAMC."  

A March 1998 VA medical record notes that the Veteran has had an episode of migraine headaches associated with the tinnitus.  A May 1998 record notes that the Veteran is now having headaches, and that he has been taking Excedrin for years as needed for headaches.  A June 1998 VA medical record notes that the Veteran has now started to have migraine headaches.  A July 1999 record notes that the Veteran's headaches were worsening with Imitrex, so Imitrex was discontinued.  It was noted that the tinnitus might have been an aura to the headaches.  An October 2000 VA dentistry note reflects that the Veteran reported that he has had more headaches in the past few months than ever.  He reported he had been hospitalized for migraines at age 21.  An April 2001 record notes that the Veteran has had chronic cervical pain for more than four years associated with bilateral hands tingling, tinnitus, and severe headaches.  A May 2001 record notes that the Veteran reported intermittent headaches with tinnitus.  An October 2001 record notes that the Veteran believed his headaches and tinnitus may be associated with his blood pressure medicine.

Based on the timeline of the onset of his tinnitus and headaches as reflected above, the Board finds that the Veteran's tinnitus was caused by his VA treatment, while the headaches were aggravated by such treatment.  

The record also reflects that the Veteran's headaches and tinnitus were not reasonably foreseeable outcomes of his VA treatment.  The April 2015 VA examination report reflects that, following review of the evidence, the examiner opined that "[i]t is at least as likely as not that a reasonable health care provider would NOT have foreseen that the combination of prescriptions [the Veteran] was taking- including, but not limited to, verapamil- would cause and/or aggravate his severe headache and tinnitus disabilities."  The rationale was that Verapamil is commonly used to treat headaches.  It was noted that the Veteran has hypertension, which can cause headaches and tinnitus.  Therefore, the examiner concluded, control of hypertension using a drug like Verapamil would be reasonably indicated.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the author of this supporting opinion is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner reviewed the claims file, and he provided a detailed discussion of the pertinent medical and lay evidence of record.  He supports his etiology opinion with citation to the Veteran's pertinent history and with an explanation of the expected outcomes of treating the Veteran's hypertension with the medications with which the Veteran was treated.  For these reasons, the Board finds this examination report to be highly probative evidence for the tinnitus and headache claims.

The Board notes that one purpose of the February 2015 remand was to obtain an opinion that evaluates whether the tinnitus and migraines were due to an event not reasonably foreseeable.  Specifically, the Court noted that "none of the March 2011 medical examiners who provided opinions as to headaches and tinnitus, the neurologist, the audiologist, or the physician specialist, opined as to whether there was additional headache or tinnitus disability due to an event not reasonably foreseeable."  It further noted that "[n]one of the opinions addressed whether a reasonable health care provider would have foreseen that the combination of prescriptions [the Veteran] was taking-including, but not limited to, verapamil-would cause his severe headache and tinnitus disabilities."  

Based on the above, the Board finds that the evidence supports the proposition that the Veteran's tinnitus was caused by his VA treatment and that his headaches were aggravated by this same treatment.  Accordingly, entitlement to benefits under 38 U.S.C.A. § 1151 for tinnitus and headaches is granted.

III.  Secondary Service Connection

A disability which is proximately due to, or results from, another disease or injury for which service connection (or 38 U.S.C.A. § 1151 benefits) has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2015).  Such disability shall be service connected on a secondary basis.  Id.

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service- connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, supra, for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant. 

The Board finds that entitlement to compensation is warranted for the Veteran's anxiety and depression as secondary to his now service-connected tinnitus and headaches.  Ample support for the grant of this benefit is cited by the Court in its memorandum decision.  Specifically, the Court noted that the March 2011 VA psychologist's report found it likely that the Veteran's "numerous and serious life stressors over the years have caused his anxiety to increase."  The Court noted that the evidence of such stressors being caused or otherwise related to his tinnitus and/or headaches appears in the record as follows: 

[T]he "life stressors" the psychologist lists include that the veteran reported in 1999 that he was suffering from "severe tinnitus from which he has no relief, and he also suffers from severe migraines, requir[ing] sleeping medication most nights" (R. at 1290); that later in 1999 a neurologist stated that the veteran has "a history of tinnitus and migraine" and that the veteran presented with "increased fatigue, weight gain, and much stress in personal life" (id.); that in 2006 the veteran was "homeless" and "under a lot of stress because of his living situation" (R. at 1291); that throughout 2006 and 2007 the veteran "had many stresses due to his living arrangements" (id.); that in August 2007 the veteran "was homeless and living in a car[,] and he was in financial hardship[,] and as a result he was depressed" (id.). As discussed above, the veteran claims that the medical conditions he attributes to VA care and treatment directly caused inability to work, which in turn led to financial stress and homelessness. See R. at 1613. This contention finds support in the medical evidence of record. See, e.g., R. at 677 (February 2002 psychological screening note states the veteran is "experiencing financial hardship secondary to his inability to work while experiencing severe headaches").  Thus, many of the "life stressors" the psychologist lists as responsible for increased anxiety are conditions ... that the Board concedes were aggravated by VA care (but not as the result of negligence or an event not reasonably foreseeable).

The Board notes that none of the medical opinions of record opine directly as to whether the tinnitus and headaches themselves were etiologically related to the Veteran's depression and anxiety.  Rather, this evidence only opines on a direct theory of entitlement to such benefits directly under 38 U.S.C.A. § 1151.  Therefore, the Board finds that there is no conflicting evidence of record on the question of whether the Veteran's anxiety and depression are etiologically related to his tinnitus and headaches.  

Based on the above, the Board finds that entitlement to service connection for the Veteran's depression and anxiety as secondary to tinnitus and headaches is warranted.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for tinnitus, based on medical treatment at the West Los Angeles VAMC from 1997 to 2007, is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for headaches, based on medical treatment at the West Los Angeles VAMC from 1997 to 2007, is granted.

Entitlement to compensation for anxiety and depression as secondary to tinnitus and headaches, disabilities subject to compensation under 38 U.S.C.A. § 1151, is granted.


REMAND

Having determined that benefits are warranted for tinnitus, headaches, and anxiety and depression, the Board must remand the issue of entitlement to benefits under 38 U.S.C.A. § 1151 for high blood pressure in order to obtain an opinion as to whether this disability was caused or aggravated by the tinnitus, headaches, and/or anxiety and depression.  This theory of entitlement has not been addressed by the opinions that are currently of record.

Finally, the Board finds it necessary to remand the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for focus problems, breathing problems, dizziness, blurred vision, rapid weight gain, a burst blood vessel in the right leg, constipation, anal bleeding, and hemorrhoids.  In this regard, medical opinions are needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner with appropriate expertise who is not affiliated with the West Los Angeles VAMC (the facility at which the Veteran received the treatment at issue) in order to answer the following questions.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND.  The examiner should note in the VA examination report that this action has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Specifically, the examiner is asked to provide an opinion that addresses the following questions:
   
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by the Veteran's tinnitus, headaches, and/or anxiety and depression or any disability related to service or VA treatment?

(b)  If the answer to (a) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated (i.e., has progressed at an abnormally high rate) due to or as a result of his tinnitus, headaches, and/or anxiety and depression or any disability related to service or VA treatment?  In this context, "aggravation" has occurred when it has been medically determined that the Veteran's hypertension has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his tinnitus, headaches, and/or anxiety and depression.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

2.  Following completion of the above, schedule the Veteran for VA examinations with appropriate examiners who are not affiliated with the West Los Angeles VAMC (the facility at which the Veteran received the treatment at issue).  The claims folders must be thoroughly reviewed by the examiners in connection with the examinations, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should respond to the following:

Which of the following are manifestations of the Veteran's tinnitus, headaches, and/or anxiety and depression?

(i)  Focus Problems

(ii)  Breathing Problems

(iii)  Dizziness

(iv)  Blurred Vision

(v)  Rapid Weight Gain

(vi)  Burst Blood Vessel in the Right Leg

(vii)  Constipation

(viii)  Anal Bleeding

(ix)  Hemorrhoids

For any of the above conditions that are not determined to be symptoms of tinnitus, headaches, and/or anxiety and depression, please address the following:

(a) State whether the above symptoms are manifestations of a current disability.  If so, such disability should be identified.

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any disability associated with the symptoms above are caused by the Veteran's tinnitus, headaches, and/or anxiety and depression?

(c)  For any disability for which the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that such disability is aggravated (i.e., has progressed at an abnormally high rate) due to or as a result of the Veteran's tinnitus, headaches, and/or anxiety and depression?  In this context, "aggravation" has occurred when it has been medically determined that the disability has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his tinnitus, headaches, and/or anxiety and depression.

(d)  For any disability for which the answer to (c) is "No," is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred the disability (or permanent aggravation of the severity of the disability) as a result of VA treatment?  In answering this question, please specifically address the treatment records.

(e)  For each disability found above to have resulted from VA treatment (or to have been permanently aggravated in severity by VA treatment), the examiner should offer an opinion as to whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


